                     Case 3:20-mj-00290-SCC Document 10 Filed 02/27/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       DistrictDistrict
                                                  __________    of Puerto  Rico
                                                                        of __________


                  United States of America                         )
                             Plaintiff                             )
                                v.                                 )      Case No.    20-mj-290 (SCC)
   Jose Ismael Irizarry and Nathalia Gomez-Irizarry                )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          the United States of America                                                                                         .


Date:          02/27/2020                                                                     S/ Mark A. Irish
                                                                                             Attorney’s signature


                                                                                     Mark A. Irish, PR Bar No. 209107
                                                                                         Printed name and bar number
                                                                                     for Deborah L. Connor, Chief
                                                                             Money Laundering and Asset Recovery Section
                                                                                     1400 New York Avenue, NW
                                                                                       Washington, D.C. 20005
                                                                                                   Address

                                                                                          mark.irish2@usdoj.gov
                                                                                               E-mail address

                                                                                              (202) 235-8891
                                                                                              Telephone number



                                                                                                FAX number


            Print                        Save As...                                                                    Reset
